Exhibit 10.21

 

RETAINER FEE RESTRICTED STOCK UNIT AGREEMENT
for
Non-Employee Directors

 

RETAINER FEE RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the
Grant Date, by and between the Grantee and Hexcel Corporation (the
“Corporation”).

 

W I T N E S S E T H:

 

WHEREAS, the Corporation has adopted the Hexcel Corporation 2003 Incentive Stock
Plan (the “Plan”); and

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that it is desirable and in the best interests of the Corporation to grant to
the Grantee restricted stock units (“RSUs”) as an incentive for the Grantee to
advance the interests of the Corporation.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Notice of Grant; Incorporation of
Plan.  Pursuant to the Plan and subject to the terms and conditions set forth
herein and therein, the Corporation hereby grants to the Grantee the number of
RSUs indicated on the Notice of Grant attached hereto as Annex A, which Notice
of Grant is incorporated by reference herein.  Unless otherwise provided herein,
capitalized terms used herein and set forth in such Notice of Grant shall have
the meanings ascribed to them in the Notice of Grant and capitalized terms used
herein and set forth in the Plan shall have the meanings ascribed to them in the
Plan. The Plan is incorporated by reference and made a part of this Agreement,
and this Agreement shall be subject to the terms of the Plan, as the Plan may be
amended from time to time, provided that any such amendment of the Plan must be
made in accordance with Section IX of the Plan. The RSUs granted herein
constitute an Award within the meaning of the Plan.

 

2.                                       Terms of Restricted Stock Units.  The
grant of RSUs provided in Section 1 hereof shall be subject to the following
terms, conditions and restrictions:

 

(a)                                              No Ownership.       The Grantee
shall not possess any incidents of ownership (including, without limitation,
dividend and voting rights) in shares of the Common Stock in respect of the RSUs
until such RSUs have vested and been distributed to the Grantee in the form of
shares of Common Stock.

 

(b)                                             Transfer of RSUs.  Except as
provided in this Section 2(b), the RSUs and any interest therein may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution and subject to the
conditions set forth in the Plan and this Agreement. Any attempt to transfer
RSUs in contravention of this Section is void ab initio. RSUs shall not be
subject to execution, attachment or other process. Notwithstanding the
foregoing, the Grantee shall be permitted to transfer RSUs to members of his or
her immediate family (i.e., children, grandchildren or spouse), trusts for the
benefit of such family members, and partnerships whose only partners are such
family members; provided, however, that no

 

--------------------------------------------------------------------------------


 

consideration can be paid for the transfer of the RSUs and the transferee of the
RSUs must agree to be subject to all conditions applicable to the RSUs
(including all of the terms and conditions of this Agreement) prior to transfer.

 

(c)                                              Vesting and Conversion of
RSUs.  Subject to Sections 2(d) and 2(e), the RSUs shall vest in proportion to
the time elapsed between the Grant Date and the first anniversary of the Grant
Date, and shall be converted into an equivalent number of shares of Common Stock
that will be immediately distributed to the Grantee on the first anniversary of
the Grant Date; provided that if the Grantee has delivered to the Corporation,
on or prior to the Grant Date, an irrevocable written election to defer
conversion of the RSUs until such time as Grantee’s service as a member of the
Board terminates, then all the RSUs will be converted into an equivalent number
of shares of Common Stock that will be immediately distributed to the Grantee on
the date that Grantee’s service as a member of the Board terminates. Upon the
distribution of the shares of Common Stock in respect of the RSUs, the
Corporation shall issue to the Grantee or the Grantee’s personal representative
a stock certificate representing such shares of Common Stock, free of any
restrictions.

 

(d)                                             Termination of Service as
Director.  (i) If the Grantee ceases to be a member of the Board for any reason
other than death, disability or Cause, then (A) all RSUs that have vested on or
prior to the date the Grantee ceased to be a member of the Board shall be
converted into an equivalent number of shares of Common Stock and immediately
distributed to the Grantee, and (B) the Grantee shall forfeit all RSUs which
have not yet become vested as of the date the Grantee ceased to be a member of
the Board.

 

(ii)                                              In the event the Grantee dies
or the Grantee ceases to be a member of the Board because of disability, all
RSUs shall vest, be converted into an equivalent number of shares of Common
Stock and be immediately distributed to the Grantee.

 

(iii)                                           In the event the Grantee ceases
to be a member of the Board for Cause, then the Grantee shall forfeit all RSUs,
whether or not vested.

 

(e)                                              Change of Control.  In the
event of a Change in Control (as defined below), all RSUs shall vest, be
converted into shares of Common Stock and be immediately distributed to the
Grantee.

 

3.                                       Equitable
Adjustment.                         The aggregate number of shares of Common
Stock subject to the RSUs shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a
subdivision or consolidation of shares or other capital adjustment, or the
payment of a stock dividend or other increase or decrease in such shares,
effected without the receipt of consideration by the Corporation, or other
change in corporate or capital structure. The Committee shall also make the
foregoing changes and any other changes, including changes in the classes of
securities available, to the extent reasonably necessary or desirable to
preserve the intended benefits under this Agreement in the event of any other
reorganization, recapitalization, merger, consolidation, spin-off, extraordinary
dividend or other distribution or similar transaction involving the Corporation.

 

4.                                       Taxes.  The Grantee shall pay to the
Corporation promptly upon request any taxes the Corporation reasonably
determines it is required to withhold under applicable tax laws with respect to
the RSUs.  Such payment shall be made as provided in Section VIII(f) of the
Plan.

 

2

--------------------------------------------------------------------------------


 

5.                                       No Right to Continued Service as
Director.  Nothing contained herein shall be deemed to confer upon the Grantee
any right to continue to serve as a member of the Board.

 

6.                                       Governing Law/Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without reference to principles of conflict of laws.

 

7.                                       Resolution of Disputes.  Any disputes
arising under or in connection with this Agreement shall be resolved by binding
arbitration before a single arbitrator, to be held in New York in accordance
with the commercial rules and procedures of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator shall be final
and subject to appeal only to the extent permitted by law. Each party shall bear
such party’s own expenses incurred in connection with any arbitration; provided,
however, that the cost of the arbitration, including without limitation,
reasonable attorneys’ fees of the Grantee, shall be borne by the Corporation in
the event the Grantee is the prevailing party in the arbitration. Anything to
the contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

 

8.                                       Notices.  Any notice required or
permitted under this Agreement shall be deemed given when delivered personally,
or when deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Grantee at the last address specified in Grantee’s records
with the Corporation, or such other address as the Grantee may designate in
writing to the Corporation, or to the Corporation, Attention:  Corporate
Secretary, or such other address as the Corporation may designate in writing to
the Grantee.

 

9.                                       Failure To Enforce Not a Waiver.  The
failure of either party hereto to enforce at any time any provision of this
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.

 

10.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be an original but all
of which together shall represent one and the same agreement.

 

11.                                 Miscellaneous.  This Agreement cannot be
changed or terminated orally. This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof.  The
section headings herein are intended for reference only and shall not affect the
interpretation hereof.

 

12.                                
Definitions.                                  For purposes of this Agreement:

 

(I)                                    “Affiliate” of any Person shall mean any
other Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such first Person. 
The term “Control” shall have the meaning specified in Rule 12b-2 under the
Exchange Act.

 

(II)                                “Beneficial Owner” (and variants thereof)
shall have the meaning given in Rule 13d-3 promulgated under the Exchange Act.

 

(III)                            A director will be deemed to cease being a
member of the Board for “Cause” if such cessation is due to his fraud,
dishonesty or intentional misrepresentation in

 

3

--------------------------------------------------------------------------------


 

connection with his duties as a Director or his embezzlement, misappropriation
or conversion of assets or opportunities of the Corporation or any Subsidiary.

 

(IV)                            “Change in Control” shall mean any of the
following events:

 

(1)  any Person is or becomes the Beneficial Owner, directly or indirectly, of
40% or more of either (a) the then outstanding Common Stock of the Corporation
(the “Outstanding Common Stock”) or (b) the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the Corporation (the “Total Voting Power”); excluding, however, the
following: (i) any acquisition by the Corporation or any of its Controlled
Affiliates, (ii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any of its Controlled Affiliates
and (iii) any Person who becomes such a Beneficial Owner in connection with a
transaction described in the exclusion within paragraph (3) below; or

 

(2)  a change in the composition of the Board such that the individuals who, as
of the effective date of this Agreement, constitute the Board (such individuals
shall be hereinafter referred to as the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this definition, that any individual who becomes a director
subsequent to such effective date, whose election, or nomination for election by
the Corporation’s stockholders, was made or approved pursuant to the terms of
each then existing Stockholders Agreement or by a vote of at least a majority of
the Incumbent Directors (or directors whose election or nomination for election
was previously so approved) shall be considered a member of the Incumbent Board;
but, provided, further, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person or legal entity other than the Board shall not be
considered a member of the Incumbent Board; or

 

(3)  there is consummated a merger or consolidation of the Corporation or any
direct or indirect Subsidiary of the Corporation or a sale or other disposition
of all or substantially all of the assets of the Corporation (“Corporate
Transaction”); excluding, however, such a Corporate Transaction (a) pursuant to
which all or substantially all of the individuals and entities who are the
Beneficial Owners, respectively, of the Outstanding Common Stock and Total
Voting Power immediately prior to such Corporate Transaction will Beneficially
Own, directly or indirectly, more than 50%, respectively, of the outstanding
common stock and the combined voting power of the  then outstanding common stock
and the combined voting power of the then outstanding securities entitled to
vote generally in the election of directors of the company resulting from such
Corporate Transaction (including, without limitation, a company which as a
result of such transaction owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction of the Outstanding Common Stock and Total Voting Power, as
the case may be, and (b) immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the company

 

4

--------------------------------------------------------------------------------


 

resulting from such Corporate Transaction (including, without limitation, a
company which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries); or

 

(4)  the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation;

 

(V)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

(VI)   “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) of the Exchange Act.

 

(VII)  “Stockholders Agreement” shall mean any stockholders agreement,
governance agreement or other similar agreement between the Corporation and a
holder or holders of Voting Securities.

 

(VIII) “Voting Securities” means Common Stock and any other securities of the
Corporation entitled to vote generally in the election of directors of the
Corporation.

 

5

--------------------------------------------------------------------------------


 

Annex A

 

NOTICE OF GRANT
RETAINER FEE RESTRICTED STOCK UNIT AGREEMENT
HEXCEL CORPORATION 2003 INCENTIVE STOCK PLAN

 

The following member of the Board of Directors of Hexcel Corporation, a Delaware
corporation (“Hexcel”), has been granted Restricted Stock Units in accordance
with the terms of this Notice of Grant and the Retainer Fee Restricted Stock
Unit Agreement to which this Notice of Grant is attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Retainer Fee Restricted Stock Unit Agreement.

 

Grantee

 

Address of Grantee

 

Grant Date

 

Aggregate Number of RSUs
Granted

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Retainer Fee Restricted Stock Unit Agreement to which this Notice
of Grant is attached and execute this Notice of Grant and Retainer Fee
Restricted Stock Unit Agreement as of the Grant Date.

 

 

 

HEXCEL CORPORATION

Grantee

 

 

 

 

By:

 

 

 

Ira J. Krakower

 

Senior Vice President

 

6

--------------------------------------------------------------------------------